Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Data Bus and Buffer Management in Memory Device For Performing In-Memory Data Operations”.

Minor informalities in detailed description:
[SPEC 0085]
"scattered write addressed WA0" should be "scattered write address WA0"



Claim Objections
Claim 2 is objected to because of the following informalities:
Typographical error “)” at “memory device)”.
Claim 33 is objected to because of the following informalities:
Typographical error “BUFF_CIPY” should be “BUFF_COPY”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 33, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 2010/0312999, and alternatively further in view of Sankaralingam US 2016/0041856.
[CLM 1]
1. (Original) A memory system comprising:
a memory device including a plurality of memory banks and a data bus management circuit; and
a host coupled to the memory device, wherein the host comprises a memory controller configured to:
detect at least one trigger initiated by at least one application for performing at least one operation on data stored within the memory device,
wherein the at least one operation includes at least one of a data copy operation, and a data processing operation; and
perform the at least one operation on the data within the memory device by enabling movement of the data between the data bus management circuit of the memory device and at least one memory bank of the plurality of memory banks, without exchanging the data with the host, using at least one buffer fill (BUFF _FILL) command and at least one buffer copy (BUFFCOPY) command.

	Walker US 20100312999 teaches:
A memory system comprising:
a memory device including a plurality of memory banks and a data bus management circuit; and}
Memory array comprising banks [0042][Fig. 2].
Regarding buses, there is an external bus to host [0021][Fig. 2], and internal buses (write buses 146 and read buses 148 [0038]). Sequencer 112 controls read/write access performed via the internal bus [Fig. 2], e.g. by initiating processes to perform write to the buffer by enabling the internal data path via the input MUX [0042]. Hence, sequencer 112 and buffer 110 may collectively be considered a data bus management circuit, as it manages access to the data bus fed by the array by controlling when the data bus is enabled.
In addition, the sequencer may selectively enable or disable write pass gates to control access to each write bus [0044] and read bus [0045] for the purpose of controlling the operands accessible to the PIM.
a host coupled to the memory device, wherein the host comprises a memory controller configured to:
Host comprising memory controller 102 [Fig. 2].
detect at least one trigger initiated by at least one application for performing at least one operation on data stored within the memory device,
A host system, e.g. a computer, phone, etc. [0025], executes applications and accesses the memory to store instructions and data for applications [0028]. Some instructions and data may be written to memory for the purpose of employing a memory-based processing element to execute the operation [0006].
The host memory controller is configured to direct information to the memory device and control the memory device [0032][Fig. 2], e.g. via the external bus (“an external bus may input the instructions and data from a memory array to an ALU, and output the completed results back to the memory array or other suitable output” [0021]).
wherein the at least one operation includes at least one of a data copy operation, and a data processing operation; and
The controller may direct the PIM to perform an operation:
“ALU in a compute engine may process all the bytes of an operand without adding latency to shift the operands into position…buffer may be configured to store operands such that multiple operands may be processed in parallel by the multiple ALUs in the compute engine to improve processing performance” [0023].
“sequencer 112 may configure (e.g., organize, sequence) the instructions sent by the controller 102 to the memory array 106 and store the data retrieved by the memory array 106 in the compute engine buffer block 110. Once the compute engine 108 has executed the instructions, the results may be stored in the compute engine buffer block 110 before they are written to the memory array 106.” [0034]
Hence, it appears that the host controller instructs the sequencer and compute engine to perform an operation, e.g. one of [0005], upon data in the array.
perform the at least one operation on the data within the memory device by enabling movement of the data between the data bus management circuit of the memory device and at least one memory bank of the plurality of memory banks, without exchanging the data with the host, using at least one buffer fill (BUFF _FILL) command and at least one buffer copy (BUFF_COPY) command.
The host memory controller instructs the sequencer and compute engine to perform an operation, e.g. one of [0005], upon data in the array.
As above, sequencer 112 controls read/write access performed via the internal bus [Fig. 2], e.g. by initiating processes to perform write to the buffer by enabling the internal data path via the input MUX [0042]. The sequencer operates under instruction from the host memory controller, and hence the controller performs the data operation using the PIM by enabling data to be exchanged between a bank of the array and the management circuit without moving the data to or from the host.
Regarding a buffer FILL or COPY command, a buffer fill command is construed as a command to move or copy data into the buffer and a buffer copy command is construed as a command to move or copy data from the buffer. The claim does not specifically require that these commands be transmitted from the host memory controller – only that they are used in performance of the operation.
While Walker does not use the terms “fill” or “copy”, Walker does disclose the memory controller 102 having the function to control the memory device 104 [0031] using one or more interfaces to allow information transfer between itself and memory device 104 [0032]. The transfer may include memory controller 102 transmitting instructions to perform a data operation to the compute engine 108 [0033].
In response, the compute engine employs sequencer 112, which organizes instructions from host memory controller 102 to cause data to be read from array 106 and written to buffer 110, and subsequent to completion of the data operation, to write back data to array 106 [0034]. Hence, Walker indicates that controller 102 sends instructions which constitute a buffer fill command and buffer copy command, as the memory controller employs the compute engine, the sequencer, and the buffer to perform buffer FILL (from array to buffer) and COPY (from buffer to array) operations as part of performing the PIM data operation. Moreover, the data of the memory array is not exchanged with the host, as it is moved only between the array, the buffer, and potentially the compute engine.

While Walker does not specifically discuss detecting a particular trigger initiated by the application to cause memory controller 102 to prepare and initiate a PIM operation in the PIM device, the disclosure of Walker indicates that an application running on the host includes an instruction which can be executed on the PIM device, and suggests that this instruction, or some indication thereof, is received by the memory controller 102 and communicated to the PIM device to perform the operation, thereby achieving the goal of offloading processing of the operation to the PIM device from the host. The application’s instructions, or the indication thereof, constitute a trigger for the memory controller to communicate the instructions and data needed for the computation to the PIM device.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to configure controller 102 to detect a trigger, e.g. an instruction or memory access of the application which indicates that the PIM device can/may/should be used to process the instruction, in order to enable the controller to offload processing from the host.

	Alternatively, for purposes of expediting prosecution, consider the characterization that Walker does not teach or suggest a specific trigger initiated by an application for performing a data operation in memory. Where Walker is silent, Sankaralingam US 2016/0041856 discloses that applications may make calls via an API to a host memory controller to cause processing to be offloaded to another device, e.g. a controller of the memory system [0009; 0044].
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify the applications of Walker to make API calls to a host controller, and in turn, detecting the API call and communicating with a memory system controller, as taught by Sankaralingam, in order to offload processing work to other hardware, thereby improving the performance of the host.
 
[CLM 2]
2. (Original) The memory system of claim 1, wherein the data copy operation includes reading the data from at least one source location of the memory device and writing the read data to at least one destination location of the memory device), and wherein the data processing operation includes reading the data from the at least one source location of the memory device, performing a computational operation on the read data to generate processed data, and writing the processed data to the at least one destination location of the memory device.
	The combination teaches claim 1, wherein the data copy operation includes reading the data from at least one source location of the memory device and writing the read data to at least one destination location of the memory device), and wherein the data processing operation includes reading the data from the at least one source location of the memory device, performing a computational operation on the read data to generate processed data, and writing the processed data to the at least one destination location of the memory device (sequencer reads from the array, writes the data into the buffer, awaits completion of a PIM operation, and writes the results to the buffer or array [0034]).
	Regarding a source and destination location, it is inherent that reading data from the array occurs at a source location, and that writing data back to the array occurs at a destination location.

[CLM 11]
11. (Original) The memory system of claim 3, wherein the memory controller is further configured to: 
initialize the buffer with the at least one read address by issuing the at least one BUFF FILL command to the buffer, wherein the read data is stored in the buffer with respect to the at least one initialized read address; and
initialize the at least one destination location of the memory device with the at least one write address by issuing the at least one BUFFCOPY command to the memory device,
wherein the stored read data from the buffer is transferred to the at least one destination location of the memory device initialized with the at least one write address.
With regard to wherein the stored read data from the buffer is transferred to the at least one destination location of the memory device initialized with the at least one write address, the combination teaches performing a data transfer from a source location to a destination location, where locations may be expressed as a read address and a write address respectively.
	With regard to “initialize the buffer with the at least one read address” and “initialize the at least one destination location of the memory device with the at least one write address”, it is not clear whether any specific structure is present or additional steps required to be performed, other than issuing BUFF_FILL and BUFF_COPY respectively. Such limitations are not afforded patentable weight. See MPEP 2111.04.
	In an attempt to construe “initialize”, Examiner looks to [DRW, Fig. 4A]. The buffer is configured to store data 0-n which correspond to R 0-n. Accordingly, the specification appears to require no more than storing data corresponding to an address into the buffer [SPEC, 00105]. Nor does the claim appear to require more than one read address or write address.
	The combination teaches performing a first data transfer from a location in the array to the buffer according to a command received from controller 102, and a second data transfer from the buffer to a location in the array. Accordingly, the combination appears to teach the claimed features.

[CLM 33]
	Claim 33 is rejected on similar grounds as claim 1, as it is the memory device comprising the memory banks and data bus management circuit of claim 1.

[CLM 37]
Claim 37 is rejected on similar grounds as claim 8, as it is the memory device comprising the memory banks and data bus management circuit of claim 8.

[CLM 38]
	CLM 8 + further recites a PIM cluster to receive BUFF_COPY, compute, and output data.
	For purposes of examination, a PIM cluster is construed as a PIM circuit, as per [SPEC, 0041]: “a PIM cluster (i.e., PIM circuit)”.
As discussed previously, the combination further teaches a PIM cluster to, in response to the BUFF_COPY, receive input data from the buffer, perform a computation, and output the data to the buffer for later output to the array. Similar disclosure is made at [Walker, 0021]: (“one or more ALUs, may be packaged with or embedded on a memory device. Such processors are hereinafter referred to as "internal processors." For example, the memory device may be a processor-in-memory (PIM), and may include embedded ALUs and a memory array, which may store instructions and data to be processed by the ALUs and the results from the completed instructions. In other embodiments, the ALUs and the memory array may be on unique dies in the same package. For example, the ALUs and the memory array may be arranged in a multi-chip package (MCP), and may be electrically connected by a through-silicon via (TSV). Such internal processors may eliminate the need for an external bus to transfer information between the memory array and the ALU, conserving power in the electronic device.”).
Hence, Walker’s PIM device constitutes a PIM cluster which receives instructions and input data from the buffer, processes the input data, and outputs processed data back to the buffer.

Claims 3-4 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2, and alternatively further in view of Song US 2021/0210125.
[CLM 3]
3. (Original) The memory system of claim 2, wherein the at least one source location includes at least one read address, wherein the at least one destination location includes at least one write address, and wherein the at least one read address and the at least one write address are within the same memory bank of the plurality of memory banks.
	The combination teaches claim 2, however the combination is silent wherein the at least one source location includes at least one read address, wherein the at least one destination location includes at least one write address, and wherein the at least one read address and the at least one write address are within the same memory bank of the plurality of memory banks.
	While a read location and write location are inherent to reading from or writing to the memory banks, it is not specifically stated whether the read location (for FILL) or write location (for COPY) take the form of addresses. Neither is it specifically stated that the two locations or addresses are to the same memory bank.
	However, the use of the same bank (or even address) is an obvious design choice. The memory device as disclosed is to store data. Moreover, each bank is designed for and capable of storing data. Hence, a data operation may be executed and written back in the same location or a different location to achieve the goal of storing the data after the computation. Accordingly, it would have been an obvious design choice to the skilled artisan to target the same bank for the write as the read, and the results would have been predictable, as it amounts to using the memory bank for the same purpose it was designed for – storing data.

Regarding the use of addresses, addresses are a common form of locations in the computing arts.
	Where Walker does not use the term “address”, Song US 2021/0210125 [Figs. 2, 31] depicts a PIM controller for interfacing with an external host and PIM device comprising a processor and integrated memory, where the device receives a request and generates commands and addresses to access the integrated memory and perform processing on the data [0005-0006].
Hence, Song evidences that in the computing arts, (1) locations are transmitted or exchanged in the form of addresses, (2) that an external host may provide address information to a controller for the PIM device, and (3) that the PIM device may use the received address information to generate addresses to access the memory array. See e.g. [0064, 0088].
	Accordingly, in view of Walker’s silence regarding the form taken by locations exchanged between the host, memory array, and PIM, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ known forms of locations in the computing arts such as addresses as disclosed by Song, and the results of the combination would have been predictable because the addresses were used in a similar manner as the locations of Walker. Moreover, the use of addresses in place of generic locations constitutes a simple substitution of parts, where addresses are a known type of location information.

[CLM 4]
4. (Original) The memory system of claim 2, wherein the at least one source location and the at least one destination location include at least one read address and at least one write address, respectively, in different memory banks of the plurality of memory banks.
	Claim 4 is rejected on similar grounds as claim 3.
The combination teaches claim 2, however Walker is silent wherein the at least one source location and the at least one destination location include at least one read address and at least one write address, respectively, in different memory banks of the plurality of memory banks.
	While a read location and write location are inherent to reading from or writing to the memory banks, it is not specifically stated whether the read location (for FILL) or write location (for COPY) take the form of addresses. Neither is it specifically stated that the two locations or addresses are to different memory banks.
	However, the use of different banks is an obvious design choice. The memory device as disclosed is to store data. Moreover, each bank is designed for and capable of storing data. Hence, a data operation may be executed and written back in a different location to achieve the goal of storing the data after the computation. Accordingly, it would have been an obvious design choice to the skilled artisan to target different banks for the write as the read, and the results would have been predictable, as it amounts to using the memory bank for the same purpose it was designed for – storing data.

Similarly, addresses are often the presumed form of locations in computing.
	Where Walker is silent as to the form of the locations used, Song US 2021/0210125 [Figs. 2, 31] depicts a PIM controller for interfacing with an external host and PIM device comprising a processor and integrated memory, where the device receives a request and generates commands and addresses to access the integrated memory and perform processing on the data [0005-0006].
Hence, Song evidences that in the computing arts, locations are exchanged in the form of addresses, that an external host may provide address information to a controller for the PIM device, and that the PIM device may use the received address information to generate addresses to access the memory array. See e.g. [0064, 0088].
Accordingly, in view of Walker’s silence regarding the form taken by locations exchanged between the host, memory array, and PIM, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ known forms of locations in the computing arts such as addresses as disclosed by Song, and the results of the combination would have been predictable because the addresses were used in a similar manner as the locations of Walker. Moreover, the use of addresses in place of generic locations constitutes a simple substitution of parts, where addresses are a known type of location information.

[CLM 34]
Claim 34 is rejected on similar grounds as claim 3, as it is the memory device comprising the memory banks and data bus management circuit of claim 3.
 [CLM 35]
Claim 35 is rejected on similar grounds as claim 4, as it is the memory device comprising the memory banks and data bus management circuit of claim 4.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2, and further in view of Jokinen US 2018/0004692.
[CLM 5]
5. (Original) The memory system of claim 2, wherein the memory controller is further configured to: 
issue the at least one BUFF_FILL command and the at least one source location to the memory device for reading the data from the at least one source location;
detect completion of the reading of the data from the at least one source location; and
issue the at least one BUFF_COPY command and the at least one destination location to the memory device for writing the read data to the at least one destination location.
	Walker teaches claim 2. Where Walker is silent, Jokinen US 2018/0004692 further discloses:
wherein the memory controller is further configured to: 
issue the at least one BUFF_FILL command and the at least one source location to the memory device for reading the data from the at least one source location;
DMA unit 110 issuing a command (read job) to read from a source location to fill a buffer [0019].
detect completion of the reading of the data from the at least one source location; and
	A read job and write job may be chained together to implement a transfer between a source and a destination by use of a buffer as intermediary (“At step 404, determine whether a read job is complete. Write data engine 208 determines whether the read job is completed based on corresponding status information. If all bytes of the read job have completed transfer from the source location to the data buffer 206 (YES), then write all corresponding data bytes from data buffer 206 to a destination at step 406. If all bytes of the current read job have not completed transfer (NO), then the write data engine flow continues at step 408.” [0032]
issue the at least one BUFF_COPY command and the at least one destination location to the memory device for writing the read data to the at least one destination location.
	DMA unit 110 issuing a command (write job) to read from a buffer to write to a destination location [0019].
	Jokinen evidences that a process for transferring data between a source location and destination location was known. Moreover, such DMA processes were used to reduce load on a host processor [0002]. Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to implement DMA processes in the host memory controller in order to support data transfers between a source and a destination by use of a buffer without further involvement of the host.

[CLM 8]
8. (Original) The memory system of claim 2, wherein the memory controller is further configured to: 
issue the at least one BUFF_FILL command and the at least one source location to the memory device for reading the data from the at least one source location and performing, by a processing in time (PIM) circuit of the memory device, the computational operation on the read data;
detect completion of the performing of the computational operation on the read data using control registers of the memory device; and
issue the at least one BUFFCOPY command and the at least one destination location to the memory device for writing the processed data to the at least one destination location.
	Claim 8 is rejected on similar grounds as claim 5. Claim 8 differs in a step of detecting completion of a computational operation, rather than completion of loading the read data into the buffer.
	The combination teaches issue the at least one BUFF_FILL command and the at least one source location to the memory device for reading the data from the at least one source location and issue the at least one BUFFCOPY command and the at least one destination location to the memory device for writing the processed data to the at least one destination location as discussed in addressing claim 5.
	Walker further teaches performing, by a processing in time (PIM) circuit of the memory device, the computational operation on the read data (“sequencer may configure (e.g. organize, sequence) the instructions sent by the controller 102 to the memory array 10 and store the data retrieved by the memory array 106 in the compute engine buffer block 110.” [Walker, 0034]) and
detect completion of the performing of the computational operation on the read data using control registers of the memory device (“Once the compute engine 108 has executed the instructions, the results may be stored in the compute engine buffer block 110 before they are written to the memory array 106.” [Walker, 0034]).
	Hence, Walker discloses a step of determining that execution of a computation has been completed, at which point the processed data is transferred back to the buffer for subsequent storage in the memory array 106. 
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Jokinen’s teachings for transferring data using DMA to Walker’s data transfers for feeding input data to, and writing back output data from a compute engine in order to also reduce load on external host controllers [Jokinen, 0002] during PIM operations.

Claims 12 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11, and further in view of Wheless US 2004/0236534.
[CLM 12]
12. (Original) The memory system of claim 11, wherein the at least one read address includes at least one of continuous read addresses, scattered read addresses, and read addresses associated with a known pattern of data to be read, and wherein the at least one write address includes at least one of continuous write addresses, scattered write addresses, and write addresses associated with a known pattern of data to be written.
	The combination teaches claim 11. Where the combination is silent, Wheless US 2004/0236534 teaches a DMA controller capable of handling a set of addresses which are not continuous (scattered) [0077]. The controller may receive multiple requests and arrange them via an arbitration scheme [0022].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate Wheless’s techniques for handling discontinuous addresses for reads and writes in the combination in order to support more flexible addressing modes, and the results would have been predictable (known method of handling discontinuous sets of addresses by a DMA controller, for a DMA controller).

[CLM 39]
Claim 39 is rejected on similar grounds as claim 12, as it is the memory device comprising the memory banks and data bus management circuit of claim 12.

[CLM 40]
Claim 40 is rejected on similar grounds as claim 12, as it is the memory device comprising the memory banks and data bus management circuit of claim 12.

Allowable Subject Matter
Claims 6-7, 9-10, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:

None of the cited prior art of record appears to teach or suggest, in combination with the other recited features and those of the respective base claims:
wherein the data bus management circuit comprises:
a gate;
a multiplexer (MUX),
wherein the gate and the MUX, in response to the at least one decoded BUFF_FILL command, are disabled, and
wherein the disabled gate is configured to prevent a flow of the read data to the memory controller of the host; and
a buffer configured to store, in response to the at least one decoded BUFF_FILL command, the read data.
	The closest prior art of record teach the features of the base claim.

Walker further discusses elements between the memory array and the compute engine [Walker, 0035-0040]:
Pass gates 136 and 138 [Walker, 0037; 0039].
Data mux blocks 132 and 134 [Walker, 0037].
MUXes 144 [Walker, Fig. 5]; [Fig. 11]
The pass gates for specific CBbytes are disabled in response to a read or write process [Walker, 0037]. A read corresponds to data moving from the array to the buffer for processing by the compute engine [0035]. The write and read paths are similarly controlled by the data mux blocks – the mux is enabled and produces output when the corresponding select line is asserted [Walker, 0040]. Otherwise, the mux is disabled (output not driven onto output bus).
A disabled pass gate electrically isolates (prevents a flow of) a CBbyte during a read process [Walker, 0037]; [Walker, Fig. 9]. Hence, the CBbyte is prevented from flowing to the in-memory processor. The buffer stores data in response to a command from the host memory controller to load data from the array [Walker, Fig. 3].
	Regarding other details of claim 6, Song US 2021/0209022 discloses additional details regarding processing of a command received from an external source, including a command decoder [Figs. 3-4].
However, Walker does not disclose the specific data bus management circuit claimed, which comprises a gate and multiplexer, wherein the gate and the MUX, in response to the at least one decoded BUFF_FILL command, are disabled, and wherein the disabled gate is configured to prevent a flow of the read data to the memory controller of the host; and a buffer configured to store, in response to the at least one decoded BUFF_FILL command, the read data.
While Walker discloses disabling the gate to prevent data from being read by an in-memory processor, and a buffer, Walker is silent to a gate configured such that disabling the gate prevents a flow of read data to the host memory controller. Accordingly, the data bus management circuit disclosed is not the same as the one claimed.
None of the other cited prior art of record appear to cure the deficiencies of Walker, nor appear to teach, suggest, or provide motivation for modifying Walker to arrange a gate in the claimed manner. Accordingly, claims 6-7, 9-10, and 36 are considered to contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Walker US 2010/0312998 is cited regarding direct access by an external controller to a memory device comprising a PIM, where the external controller sends instructions to cause the PIM to perform an operation [0021]. In particular, a step of storing instructions to the array may be omitted in lieu of directly transmitting instructions by the external host memory controller to the sequencer [0033], thereby reducing power consumption and traffic in the array by limiting the transfers to data transfers between the array and the buffer under the control of the sequencer.
	Mai US 2021/0173557 describes a data transfer process within a memory device from a source bank to a destination bank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136